DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Amendment filed on 05/18/2021.
Claims 1, 10, and 16 have been amended.
Claims 1-20 are allowed.
Allowable Subject Matter
As amended by the applicant in the Amendment and argued in the Remark submitted on 05/18/2021, independent claims 1, 10, and 16 now contain allowable subject matter. Therefore, claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art, alone or in combination, fail to teach or fairly suggest:
“[…] receive an indication of an activity related to a job predetermined to be a vital job, the vital job comprising:
references to a plurality of executable programs having executable code to be executed by the processor, wherein the plurality of executable programs are executed as the batch process that runs independently of the activity tracking program,
wherein each of the plurality of executable programs of the batch process includes one or more process, and one or more dataset references, each dataset reference including a dataset name of a dataset to be accessed by a related one of the one or more process,
when the plurality of executable programs are executed as the batch process, generate a record in response to:
the processor determining that the dataset is opened,
the processor determining that the dataset is closed, and
the processor determining that the one or more steps of the vital job is terminated. […]”
in combination with other claimed limitations as cited in the independent claim 1 and similarly-worded limitations as cited in independent claims 10 and 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571) 272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH LUU/Examiner, Art Unit 2191                                                                                                                                                                                                        



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191